Pezman, J. Claimant seeks to recover the sum of $1,170.00 for certain law books ordered from claimant by the Honorable Samuel 0. Smith, Judge of the Appellate Court of Illinois, Fourth District. On the 20th day of January, 1967, a stipulation was filed herein by and between claimant and respondent, which is as follows: “The report of Honorable Robert L. Conn, Clerk of the Appellate Court, and of Honorable Samuel O. Smith, Judge of the Appellate Court, attached hereto, and by this reference, incorporated herein and made a part hereof, shall be admitted into evidence in this proceeding without objection by either party. “No other oral or written evidence will be introduced by either party. “The Commissioner to which this case has been assigned, and the Court may make and file their reports, recommendations, orders, and decisions based upon the pleadings heretofore filed, and the evidence herein stipulated. “Neither party objects to the entry of an order in favor of claimant and against respondent in the sum of $1,170.00. “Neither party desires to file briefs in this proceeding. “Both parties waive notice of any hearing, and agree that the aforesaid order may be entered without either party being present.” From such record it appears that the appropriations for the 73rd biennium had lapsed when this statement for $1,170.00 was finally presented to the Clerk of the Fourth District, Illinois Appellate Court, for payment. This Court has consistently held that, when the appropriation for the biennium from which a claim should have been paid has lapsed, it will enter an order for the amount due claimant. Claimant is hereby awarded the sum of $1,170.00.